EXHIBIT 10.23
OFFICER SEVERANCE PROGRAM PARTICIPANT



BROADCOM CORPORATION
NOTICE OF GRANT OF STOCK OPTION


Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Broadcom Corporation (the “Corporation”):
Optionee:
 
Grant Date:
 
Vesting Commencement Date:
 
Exercise Price:
$ per share
Number of Option Shares:
 
Expiration Date:
 
Type of Option:
Incentive Stock Option or Non-Statutory Stock Option



Exercise Schedule: The Option shall become exercisable in forty-eight (48)
successive equal monthly installments upon Optionee’s completion of each
additional month of Service over the forty-eight (48) month period measured from
the first anniversary of the Vesting Commencement Date. In no event shall the
Option become exercisable for any additional Option Shares after Optionee’s
cessation of Service.


Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Broadcom Corporation 2012 Stock Incentive Plan,
as amended and restated (the “Plan”). Optionee further agrees to be bound by the
terms of the Plan and the terms of the Option as set forth in the Stock Option
Agreement attached hereto as Exhibit A. Optionee hereby acknowledges receipt of
a copy of the official prospectus for the Plan in the form attached hereto as
Exhibit B. A copy of the Plan is available upon request made to the Corporate
Secretary at the Corporation’s principal offices. The Option shall also be
governed by the terms of the special officer severance program to which the
Optionee is a party that will provide Optionee with certain additional benefits
in the event Optionee’s employment with the Corporation terminates under certain
prescribed circumstances.


No Employment or Service Contract. Nothing in this Notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.


Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.


Date:        


Broadcom Corporation         
Optionee
By:             
Address
        


Attachments: A — Stock Option Agreement; B — Plan Summary and Prospectus

Revised 2014.01.06



--------------------------------------------------------------------------------



BROADCOM CORPORATION
STOCK OPTION AGREEMENT


RECITALS


A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or of the board of
directors of any Parent or Subsidiary and consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).


B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.


C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.


NOW, THEREFORE, it is hereby agreed as follows:


1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.


2. Option Term. This option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 7.


3. Limited Transferability. This option shall be neither transferable nor
assignable by Optionee other than by will or by the laws of inheritance
following Optionee’s death and may be exercised, during Optionee’s lifetime,
only by Optionee. However, if this option is designated a Non-Statutory Option
in the Grant Notice, then this option may, in connection with the Optionee’s
estate plan, be assigned in whole or in part during Optionee’s lifetime to one
or more members of the Optionee’s immediate family or to a trust established for
the exclusive benefit of Optionee and/or one or more such family members. The
assigned portion shall be exercisable only by the person or persons who acquire
a proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment.


4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the option
becomes exercisable for such installments, those installments shall accumulate,
and the option shall remain exercisable for the accumulated installments until
the Expiration Date or sooner termination of the option term under Paragraph 5
or 7. Notwithstanding the foregoing, should the Optionee elect to exercise this
option during any period during which the Optionee is under investigation by the

Revised 2014.01.06



--------------------------------------------------------------------------------



Corporation for Misconduct, then any Option Shares acquired by the Optionee as a
result of such exercise and/or the net proceeds of any sale or sales of those
acquired Option Shares (the gross sale proceeds less the Exercise Price and any
applicable withholding taxes due the Corporation and broker commissions) during
such period shall be held by the Corporation in escrow until such time as the
investigation is satisfactorily completed.


5. Cessation of Service/Termination of Option. The option term specified in
Paragraph 2 shall terminate (and this option shall cease to be outstanding)
prior to the Expiration Date should any of the following provisions become
applicable:


(a) Should Optionee cease to remain in Service for any reason (other than death,
Permanent Disability or Misconduct) while holding this option, then Optionee
shall have a period of three (3) months (commencing with the date of such
cessation of Service) during which to exercise this option, but in no event
shall this option be exercisable at any time after the Expiration Date.


(b) Should Optionee cease Service by reason of his or her death, then this
option, to the extent outstanding at that time but not otherwise vested and
exercisable for all the Option Shares, shall immediately vest and become
exercisable for all the Option Shares at the time subject to this option and may
be exercised for any or all of those Option Shares as fully-vested shares. The
personal representative of Optionee’s estate or the person or persons to whom
this option is transferred pursuant to Optionee’s will or in accordance with the
laws of inheritance following Optionee’s death or any person to whom this option
is transferred during Optionee’s lifetime pursuant to Paragraph 3, as the case
may be, shall have the right to exercise this option. However, such right shall
lapse, and this option shall cease to be outstanding, upon the earlier of (i)
the expiration of the twelve (12)-month period measured from the date of
Optionee’s death or (ii) the Expiration Date.


(c) Should Optionee cease Service by reason of Permanent Disability, then this
option, to the extent outstanding at that time but not otherwise vested and
exercisable for all the Option Shares, shall immediately vest and become
exercisable for all the Option Shares at the time subject to this option and may
be exercised for any or all of those Option Shares as fully-vested shares.
Optionee (or any person to whom this option is transferred during Optionee’s
lifetime pursuant to Paragraph 3) shall have a period of twelve (12) months
measured from the date of such cessation of Service during which to exercise
this option. In no event shall this option be exercisable at any time after the
Expiration Date.


(d) The applicable post-Service exercise period in effect for this option
pursuant to the foregoing provisions of this Paragraph 5 shall automatically be
extended by an additional period of time equal in duration to any interval
within that otherwise applicable post-Service exercise period during which the
exercise of this option or the immediate sale of the Option Shares acquired
hereunder cannot be effected in compliance with applicable federal and state
securities laws, but in no event shall such an extension result in the
continuation of this option beyond the Expiration Date.



Revised 2014.01.06



--------------------------------------------------------------------------------



(e) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of vested Option
Shares for which the option is exercisable at the time of Optionee’s cessation
of Service, including any Option Shares that vest on an accelerated basis upon
Optionee’s cessation of Service by reason of death or Permanent Disability. Upon
the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
vested Option Shares for which the option has not been exercised. Except as
otherwise provided in the Severance Agreement (as defined in Paragraph 6 below)
or as otherwise specifically authorized by the Plan Administrator pursuant to an
express written agreement with Optionee, no additional Option Shares shall vest,
whether pursuant to the normal exercise/vesting schedule set forth in the Grant
Notice or the special vesting acceleration provisions of Paragraph 7, following
Optionee’s cessation of Service.


(f) Should Optionee’s Service be terminated for Misconduct or should Optionee
engage in Misconduct at any time Optionee holds this option, then this option
shall terminate immediately and cease to remain outstanding.


6. Officer Severance Agreement. Optionee is also a participant in the
Corporation’s special officer severance program pursuant to the terms of the
letter agreement between the Corporation and Optionee dated August 9, 2010, as
may be amended from time to time (the “Severance Agreement”). The Severance
Agreement sets forth certain terms and conditions under which Optionee’s equity
or equity-based awards from the Corporation, including this option, may vest in
whole or in part on an accelerated basis in connection with Optionee’s cessation
of Employee status under various specified circumstances. In addition, the
post-Service exercise period for this option may also, subject to the applicable
terms and conditions of the Severance Agreement, be extended under certain
specified circumstances until the earlier of (A) the end of the twenty-four
(24)-month period measured from the date of Optionee’s cessation of Employee
status or (if later) the end of the one-month period measured from each
installment date on which this option become exercisable, whether pursuant to
the terms of this Agreement or the Severance Agreement, or (B) the Expiration
Date of this option. The terms and provisions of the Severance Agreement, as
they apply to this option, are hereby incorporated by reference into this
Agreement and shall have the same force and effect as if expressly set forth in
this Agreement. In the event of any conflict between the provisions of this
Agreement and those of the Severance Agreement, the provisions of the Severance
Agreement shall be controlling.
7. Special Acceleration of Option.


(a) This option to the extent outstanding at the time of a Change in Control but
not otherwise fully exercisable, shall NOT become exercisable on an accelerated
basis if and to the extent: (i) this option is, in connection with the Change in
Control, to be assumed by the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction or (ii) this option is to be replaced with a cash
retention program of the successor corporation which preserves the spread
existing at the time of the Change in Control on the Option Shares for which
this option is not

Revised 2014.01.06



--------------------------------------------------------------------------------



otherwise at that time exercisable (the excess of the Fair Market Value of those
Option Shares over the aggregate Exercise Price payable for such shares) and
provides for the subsequent vesting and payout of that spread in accordance with
the same option exercise/vesting schedule set forth in the Grant Notice and the
special acceleration provisions of Paragraphs 5(b) and 5(c) of this Agreement.
However, if none of the foregoing conditions apply to this option at the time of
Change in Control, then this option shall automatically accelerate so that such
option shall, immediately prior to the effective date of that Change in Control,
become exercisable for all the shares of Common Stock at the time subject to
this option and may be exercised for any or all of those shares as fully vested
shares of Common Stock.


(b) Immediately following the Change in Control, this option shall terminate and
cease to be outstanding, except to the extent this option is assumed by the
successor corporation (or parent thereof) in connection with the Change in
Control or is otherwise to continue in full force and effect pursuant to the
terms of the Change in Control transaction.


(c) If this option is assumed in connection with a Change in Control or is
otherwise to continue in full force and effect, then this option shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to Optionee in
consummation of such Change in Control had the option been exercised immediately
prior to such Change in Control, and appropriate adjustments shall also be made
to the Exercise Price, provided the aggregate Exercise Price shall remain the
same. To the extent the actual holders of the Corporation’s outstanding Common
Stock receive cash consideration for their Common Stock in consummation of the
Change in Control transaction, the successor corporation may, in connection with
the assumption or continuation of this option, substitute one or more shares of
its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control
transaction, provided the substituted common stock is readily tradable on an
established United States securities exchange.


(d) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


8. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, equitable adjustments shall be made by the Plan
Administrator to (i) the total number and/or class of securities subject to this
option and (ii) the Exercise Price. The adjustments shall be made by the Plan
Administrator in such manner as the Plan Administrator deems appropriate to
reflect such change, and those adjustments shall be final, binding and
conclusive.



Revised 2014.01.06



--------------------------------------------------------------------------------



9. Shareholder Rights. The holder of this option shall not have any shareholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and any required withholding taxes and
become a holder of record of the purchased shares.


10. Manner of Exercising Option.


(a) To exercise this option with respect to all or any part of the Option Shares
for which this option is at the time exercisable, Optionee (or any other person
or persons exercising the option) must take the following actions:


(i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation of the exercise of
this option for one or more Option Shares, except as provided in Section
10(a)(ii)(D).


(ii) Pay the aggregate Exercise Price (and, with respect to subsection (D)
below, any applicable withholding taxes) for the purchased shares in one or more
of the following forms:


(A) cash or check made payable to the Corporation;


(B) shares of Common Stock valued at Fair Market Value on the Exercise Date and
held by Optionee (or any other person or persons exercising the option) for any
requisite period necessary to avoid a charge to the Corporation’s earnings for
financial reporting purposes;


(C) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (I) to a Corporation-designated brokerage
firm(1) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise, and (II)
to the Corporation to deliver the certificates for the purchased shares directly
to such brokerage firm on the settlement date to complete the sale; or


(D) if Optionee ceases Service for any reason other than death, Permanent
Disability or Misconduct, and the entire exercise period applicable to this
option remaining after such cessation of Service falls within a market blackout
period which the Corporation may impose from time to time, through an automatic
exercise of this option and share withholding procedure, pursuant to which any
portion of this option which has not been exercised previously shall be
automatically exercised on the last business day of such exercise period and the
Corporation shall automatically

Revised 2014.01.06



--------------------------------------------------------------------------------



withhold on such day a number of Shares subject to this option having a Fair
Market Value (measured as of the exercise date) equal to (i) the aggregate
exercise price of the shares of Common Stock with respect to which this option
is being exercised and (ii) the amount necessary to satisfy any applicable
withholding taxes; provided, that that subject to Section 9(c) below, such
automatic exercise shall only occur if the Fair Market Value per share on the
last business day of the exercise period of this option is equal to or greater
than 101% of the exercise price per share of this option and, provided, further,
that the Plan Administrator shall have the discretionary authority to revoke or
amend this Section 10(a)(ii)(D) at any time without the consent of Optionee.


Except to the extent the procedure set forth in either Section 10(a)(ii)(C) or
Section 10(a)(ii)(D) is utilized in connection with the option exercise, payment
of the Exercise Price must accompany the Notice of Exercise delivered to the
Corporation in connection with the option exercise.


(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.


(iv) Subject to Section 9(a)(ii)(D) above, if applicable, make appropriate
arrangements with the Corporation (or Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state and local income
and employment tax withholding requirements applicable to the option exercise.


(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.


(c) In no event may this option be exercised for any fractional shares.


11. Authorized Leave of Absence/Change of Status. Optionee shall not be deemed
to have ceased Service while on a leave of absence authorized by the
Corporation, except to the extent otherwise provided in the Appendix to this
Agreement with respect to the date on which Optionee is deemed to have a
Separation from Service. Except as otherwise provided in the Corporation’s Leave
of Absence Policy for Equity Award Programs (“LOA Policy”), as may be in effect
and may be amended from time to time, while on a statutorily protected or other
Corporation-approved leave of absence, as set forth in the LOA Policy, this
option to purchase Option Shares shall continue to vest for such period of time,
and shall terminate and be forfeited by Participant at such time, as set forth
in the LOA Policy.




12.    Parachute Payment. In the event the accelerated vesting of this option
would otherwise constitute a parachute payment under Code Section 280G, then the
applicable parachute

Revised 2014.01.06



--------------------------------------------------------------------------------



payment provisions of the Severance Agreement shall govern the Optionee’s rights
and entitlements.
13. Compliance with Laws and Regulations.


(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.


(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.


14. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 7, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.


15. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


16. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. The Plan Administrator shall have the discretionary
authority to interpret and construe any term or provision of the Plan or this
Agreement, and such interpretation shall be binding on all persons having an
interest in this option.


17. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.


18. Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN
OPTIONEE AND THE CORPORATION ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED
WITH THIS AGREEMENT OR THE OPTION EVIDENCED HEREBY OR THE VALIDITY,
CONSTRUCTION, PERFORMANCE OR TERMINATION OF THIS AGREEMENT SHALL BE

Revised 2014.01.06



--------------------------------------------------------------------------------



SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD IN THE COUNTY IN WHICH THE
OPTIONEE IS (OR HAS MOST RECENTLY BEEN) EMPLOYED BY THE CORPORATION (OR ANY
PARENT OR SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION. THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY (i) THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION AND
(ii) THE FEDERAL ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE SAME, BUT NO
GREATER, REMEDIAL AUTHORITY AS WOULD A COURT HEARING THE SAME DISPUTE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES
TO THE ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE PARTIES MAY
OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH DECISION SHALL BE
SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE WITH THE
PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL REVIEW OF
ARBITRATION AWARDS. THE PREVAILING PARTY IN SUCH ARBITRATION, AS DETERMINED BY
THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS, SHALL BE
ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO REIMBURSEMENT FROM THE OTHER PARTY
FOR ALL OF THE PREVAILING PARTY’S COSTS, EXPENSES AND ATTORNEY’S FEES. HOWEVER,
THE ARBITRATOR’S COMPENSATION AND OTHER FEES AND COSTS UNIQUE TO ARBITRATION
SHALL IN ALL EVENTS BE PAID BY THE CORPORATION. JUDGMENT SHALL BE ENTERED ON THE
ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER
OF SUCH DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY
IN AN APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY PROVISION OR COMMON LAW
PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A
PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND
RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT CONFIDENTIAL.


19. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
shareholder approval be issued under the Plan, then this option shall not become
exercisable with respect to those excess shares, unless shareholder approval of
an amendment sufficiently increasing the number of shares of Common Stock
issuable under the Plan is obtained in accordance with the provisions of the
Plan.


20. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:

Revised 2014.01.06



--------------------------------------------------------------------------------





(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (A) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Total and Permanent Disability
or (B) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of Total and Permanent Disability. For such purpose Total and
Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to continue for a consecutive
period of twelve (12) months or more.


(b) No installment under this option shall qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.


(c) Should the exercisability of this option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Change in Control occurs does not,
when added to the aggregate value (determined as of the respective date or dates
of grant) of the Common Stock or other securities for which this option or one
or more other Incentive Options granted to Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should the
applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in the
calendar year of such Change in Control, the option may nevertheless be
exercised for the excess shares in such calendar year as a Non-Statutory Option.


(d) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then for purposes of the foregoing limitations on
the exercisability of such options as Incentive Options, this option and each of
those other options shall be deemed to become first exercisable in that calendar
year on the basis of the chronological order in which they were granted, except
to the extent otherwise provided under applicable law or regulation.

Revised 2014.01.06



--------------------------------------------------------------------------------

EXHIBIT 10.23
OFFICER SEVERANCE PROGRAM PARTICIPANT



APPENDIX


The following definitions shall be in effect under the Agreement:


A.
Agreement shall mean this Stock Option Agreement.



B.
Board shall mean the Corporation’s Board of Directors.



C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:


(i)    a shareholder-approved merger, consolidation or other reorganization,
unless securities representing more than fifty percent (50%) of the total
combined voting power of the outstanding securities of the successor corporation
are immediately after such transaction, beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
(ii)     a shareholder-approved sale, transfer or other disposition of all or
substantially all of Broadcom’s assets,
(iii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of Securities Exchange Act of 1934, as amended
(the “1934 Act”), other than Broadcom or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, Broadcom, becomes directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) the beneficial owner (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of Broadcom’s securities (as measured in terms of the power to vote
with respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether the
transaction or transactions involve a direct issuance from Broadcom or the
acquisition of outstanding securities held by one or more of Broadcom’s existing
shareholders, or
(iv)    a change in the composition of the Board over a period of twenty-four
(24) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such

Revised 2014.01.06



--------------------------------------------------------------------------------



period by at least a majority of the Board members described in clause (A) who
were still in office at the time the Board approved such election or nomination.


E. Code shall mean the Internal Revenue Code of 1986, as amended.


F. Common Stock shall mean the Corporation’s Class A Common Stock.


G. Corporation shall mean Broadcom Corporation, a California corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of Broadcom Corporation, which shall by appropriate action adopt the Plan.


H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.


I. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 10 of the Agreement.


J. Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.


K. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.


L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:


(i) If the Common Stock is at the time traded on the Nasdaq Global Select Market
(or the Nasdaq Global Market), then the Fair Market Value shall be the closing
selling price per share of Common Stock at the close of regular hours trading
(i.e., before after- hours trading begins) on the Nasdaq Global Select Market
(or the Nasdaq Global Market) on the date in question, as such price is reported
by the Nasdaq Global Select Market (or the Nasdaq Global Market). If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.


(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.



Revised 2014.01.06



--------------------------------------------------------------------------------



M. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.


N. Grant Notice shall mean the Notice of Grant of Stock Option, in written or
electronic format, accompanying the Agreement, pursuant to which Optionee has
been informed of the basic terms of the option evidenced hereby.


O. Incentive Option shall mean an option that satisfies the requirements of Code
Section 422.


P. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not in any way preclude or
restrict the right of the Corporation (or any Parent or Subsidiary) to discharge
or dismiss Optionee or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Misconduct.


Q. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.


R. Notice of Exercise shall mean the notice of exercise in form and substance as
prescribed by the Corporation.


S. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.


T. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.


U. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


V. Permanent Disability shall mean the inability of Optionee to perform his or
her duties with the Corporation (or any Parent or Subsidiary) on a full‑time
basis for one hundred eighty (180) consecutive business days as a result of
incapacity due to mental or physical illness that is (i) determined to be total
and permanent by two (2) physicians selected by the Corporation or its insurers
and reasonably acceptable to Optionee or Optionee’s legal representative, and
(ii) entitles Optionee to the payment of long-term disability benefits from the
Corporation’s long-term disability plan. The process for determining Optionee’s
Permanent Disability in accordance with the foregoing shall be completed no
later than the later of (i) the close of the calendar year in which Optionee’s
Service terminates by reason of the physical or mental

Revised 2014.01.06



--------------------------------------------------------------------------------



impairment triggering the determination process or (ii) the fifteenth day of the
third calendar month following such termination of Service.


W.
Plan shall mean the Corporation’s 2012 Stock Incentive Plan.



X. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.


Y. Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the Securities
Exchange Act of 1934, as amended.


Z. Service shall mean the Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. Service
(as defined herein) shall include continued employment or service through any
pre-termination notice period that is applicable to the Optionee serving in any
of the foregoing capacities. For purposes of the Award, the Optionee shall be
deemed to cease Service immediately upon the occurrence of either of the
following events: (i) the Optionee no longer performs services in any of the
foregoing capacities for the Corporation or any Parent or Subsidiary, provided
that, for the avoidance of doubt, the performance of services shall include
continued employment through the period of time occurring during any
pre-termination notice period that is applicable to such Optionee or (ii) the
entity for which the Optionee is performing such services ceases to remain a
Parent or Subsidiary of the Corporation, even though the Optionee may
subsequently continue to perform services for that entity.


AA. Stock Exchange shall mean the American Stock Exchange, the NASDAQ Global
Select Market, the NASDAQ Global Market or the New York Stock Exchange.


BB. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.



Revised 2014.01.06

